NO. 07-07-0388-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                  OCTOBER 5, 2007

                         ______________________________


                    JUAN ROBERTO RODRIGUEZ, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 227TH DISTRICT COURT OF BEXAR COUNTY;

           NO. 90-CR-1294; HONORABLE PHILIP A. KAZEN, JR., JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      On September 12, 2007, Appellant, Juan Roberto Rodriguez, an inmate proceeding

pro se, filed a Petition for Lawful Damages for Breach of Contract. He alleges breach of

a parole contract claim and seeks damages for mental anguish. By letter dated September

14, 2007, this Court notified Rodriguez to provide a final judgment or other appealable
order, noting that failure to do so might result in dismissal pursuant to Rule 42.3(a) of the

Texas Rules of Appellate Procedure. In response, Rodriguez filed a Notice of Appeal. The

cause number he has provided in his documents reflects a 1990 criminal cause number.

Rodriguez did not, however, provide a final judgment or other appealable order.


       This Court has appellate jurisdiction over final judgments and other appealable

orders and has no authority to file petitions initiating litigation. Additionally, Appellant has

not provided any authority or documentation that would authorize an appeal from the

underlying proceeding. See Staley v. State, No. AP-75,462, 2007 WL 2622426, at *1

(Tex.Crim.App. Sept. 12, 2007). Consequently, we have no authority to entertain his

complaint.


       Accordingly, this purported appeal is dismissed for want of jurisdiction.


                                                   Patrick A. Pirtle
                                                       Justice


Do not publish.




                                               2